343 U.S. 393 (1952)
DIXON
v.
DUFFY, WARDEN.
No. 79.
Supreme Court of United States.
Argued October 16, 1951.
Continued November 5, 1951.
Further continued May 12, 1952.
CERTIORARI TO THE SUPREME COURT OF CALIFORNIA.
PER CURIAM.
On November 5, 1951, we ordered this cause "continued for such period as will enable counsel for petitioner to secure a determination from the Supreme Court of California as to whether the judgment herein was intended to rest on an adequate independent state ground or whether decision of the federal claim was necessary to the judgment rendered." 342 U.S. 33, 34 (1951).
We have not yet been advised whether the Supreme Court of California has conducted any further proceedings in this case or has so entered as to become a part of the record, any order, opinion or certificate after November 5, 1951. We do not regard a letter, not apparently a part of the case record, received by the Clerk of this Court on March 31, 1952, signed by the Clerk of the Supreme Court of California as a sufficient "determination" of the question raised in our order of November 5, 1951.
*394 Accordingly, the cause is ordered further continued for such period as will enable counsel for petitioner to secure from the Supreme Court of California its official determination as requested in our order of November 5, 1951.
Cause continued.
MR. JUSTICE DOUGLAS, being of the opinion that the federal question in the case has been fully exposed, dissents.
MR. JUSTICE MINTON took no part in the consideration or decision of this case.